837 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles J. HERSHFIELD, Jr., Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3483.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1987.

Before MARKEY, Chief Judge, FRIEDMAN, Circuit Judge, and BALDWIN, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. DC34438710011, dismissing for lack of jurisdiction Charles J. Hershfield's (Hershfield's) appeal from a September 11, 1986 Office of Personnel Management (OPM) decision rejecting his application for federal employment in the 0800 Professional Engineering series, is affirmed.

OPINION

2
Hershfield agrees that the board has no jurisdiction to hear appeals of eligibility ratings, but argues he is complaining about the reduction of his rating, not the rating itself.  This distinction has no legal significance.  Disputes concerning eligibility ratings do not constitute "employment practices," 5 C.F.R. Sec. 300.101 (1987), and thus are not appealable to the board.  See In re Hunter, 1 M.S.P.R. 707 (1980);  5 U.S.C. Sec. 7701 (1982).


3
Similarly without legal significance is Hershfield's argument that "qualification standards" are appealable, and that "qualification standards" to some degree help determine whether an eligibility rating is given.


4
We affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).